                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

M.B.K. SALES, LLC., a Florida limited
liability company

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-643-FtM-38MRM

DESIGNS BY FMC, INC.,

                Defendant.
                                                  /

                                                ORDER1

        Before the Court on sua sponte review is Plaintiff M.B.K. Sales, LLC’s Complaint

(Doc. 1). M.B.K sues Defendant Designs by FMC, Inc. for breach of contract over

outstanding commission payments. M.B.K. cites diversity jurisdiction as the basis for this

Court’s subject matter jurisdiction.

        “[A] federal court is obligated to inquire into subject matter jurisdiction sua sponte

whenever it may be lacking” and should do so “at the earliest possible stage in the

proceedings.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). A

plaintiff who asserts diversity jurisdiction must prove that diversity jurisdiction exists. King




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
v. Cessna Aircraft Co., 505 F.3d 1160, 1171 (11th Cir. 2007). Diversity jurisdiction

requires complete diversity of citizenship among the opposing parties and an amount in

controversy exceeding $75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332(a).

Here, the diversity of citizenship is uncertain because M.B.K. has not sufficiently pleaded

its own citizenship.

       M.B.K asserts that it is a Florida limited liability company with a principal place of

business in Florida. (Doc. 1 at 2). But “a limited liability company is a citizen of any state

of which a member of the company is a citizen.” Rolling Greens MHP, L.P. v. Comcast

SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004). Therefore, M.B.K. must

show that each of its members are diverse from FMC. See Lincoln Prop. Co. v. Roche,

546 U.S. 81, 89 (2005); see also McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir.

2002) (stating that citizenship is determined by domicile, not necessarily residence).

Although M.B.K. identifies its sole member, it fails to allege that member’s citizenship.

(Doc. 1 at 2). Without complete diversity of citizenship, the Court lacks subject matter

jurisdiction.

       The Court thus dismisses the Complaint without prejudice and gives M.B.K the

opportunity to state the presence of federal jurisdiction pursuant to 28 U.S.C. § 1653.

       Accordingly, it is now

       ORDERED:

   (1) The Complaint (Doc. 1) is DISMISSED without prejudice.




                                              2
   (2) Plaintiff has leave to file an amended complaint that addresses the issues of

      subject matter jurisdiction as stated herein.

   (3) Any amended complaint must be filed on or before September 16, 2019. Failure

      to do so will result in the Court closing this case without further notice.

      DONE and ORDERED in Fort Myers, Florida this 9th day of September, 2019.




Copies: All Parties of Record




                                            3
